            Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 1 of 57




 t
     Document info

     Result type:                                         Hematology Subsequel~t Visit
     Result date:                                         Nov 17, 2015, 12;00 a.m,
     Result statLts:                                      aut~enticatad
     Performed by:                                        Rafael Fonseca
     Modified by.                                         Rafael Fonseca


     Pafiient:                  SPEAALE;IRIS R                     DOB:              Nov 20, 1942



                                              Mayo Clinic In Arizona
                                               CLINIGAL NOTES

      Patient Name: Spedale, iris R Mrs.                         Service Date; 11/17!2015
      Medical Record Number: 59171918                            Facility i~arne: MCA
      DOB: Nov~mt~er 20, 1942                                    Provider Name: Rafael Fonseca, M.D.
      Age: 72                                                    Account Number: X035532
      Service: Hematology                                        V[sit Type: Subsequent Visit


     ChIE~F COMPLAINT! REASON FAR VISIT:
j.   Mrs. Spedale returns to us for followup monitoring of hor plasma cell neopfasin associated with
     amyloidosis.

     HIS~fORY OF PRESENT ILLNESS:
     Mrs. Spedale is ~ very pleasant pa#ienf we have been monitoring in the clinic for plasma cell neoplasm
     associated with amyloidosis, She is currently under expectant observation only. The patient had been
     previously treated with Revlimid bu# developed serious DVT and pulinanary embolism for which she had
     to be admitted to the hospital. Sloe remains asymptomatic from that perspective but is still on
     anticoagulation. She has no overt evidence of disease progression.

     CURRENT MEDI~A710(~S:
     Prescriptions
     Prescribed
     Boniva 150 mg nraf tablet: 1bD mg, 7 Tab, PO, Q30aays, 3 Tab
     Lab Tests: 1 Each, MISC, Daily, INR/Profime STAT daily DX anticoagulant therapy ICC7-9 code V58.61,
     F'ax results Co 480-30T-7Q47, 180 ~acY~, PRN; Anticoagulation
     Lab Tests: ~ Each, MISC, Daily, INf~/Protime daily STAT. Ok far pt to have fingerstick if available, Dx:
     anticoagulation therapy.[GD-9 codo: V58.61 & PE. Fax results to 480-30'f-7047, 180 each
     Restasis 0.05% ophthalmic emulsion: 1 Drop, EYE BOTH, BID, 90 Qay Supply, 1 SO Vial
     Vicodin 5 mg-300 mg oral tablet: 1 Tab, PO, Q6H, for 10 Day(s), Sciatica pain, Pf2f~: Pain Nladerat~, 40
     Tab, 0 Refills)
     Zantac 15~ oral tablet: 15a mg, 1 Tab, PO, B1D,for 3d l7ay{s), while an prednisone to protect stomach, 60
     Tab, 0 Refil!(s)
     warfarin 5 mg oral tablet; 5 mg, 1 Tab, p~, QNS, 30 Tab
     Documented Me~icafions
     Documented
     Flexeril: PO, 71q 0 Refiff(s}
                Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 2 of 57




    ~    Metamucil: ltbsp, PO, belly, in am
         pOLYETNYLENE GLYCOL pWD {MIRALF~X); 17 g, Pq, QHS, dissolve in water orjuice
         Vitamin Q3 50(}0 fntl units oral fable#: 5,OOd 1~J, 1 lab, ISO, gaily, a#ternoon
         aspirin 81 mg oral enteric coated tablet: 81 mg, 1 Tab, PO, Daily, in am
         predniSONE: P0, Daiiy, 0 Refill(s).

        ALLERGIES:
        This patient is allergic to Daypro, Naprosyn, ibuprofen, and Cefebrex, as welt as iodine, and shellfish.

         IaAST M~~ICAIJSURGiCAL HISTORY:
        Past Medical Mistory:
         1. Nirs. Spedafe was treated for amyloidosis with an autafogous stem cell transplant in November of
        2009. Before that, she received induction with CyBorD chemofiherapy. SF~e was first noEed to hive
         macrngiossia which ultimately led to the diagnosis of amyloidosis. She also had evidence of
        submandibular gland eniargoment. The patient was originally diagnosed in the summer of 20D8. Patient
        had to be restarted on therapy with CyBorD in tJ3e summer of 20~ 3 and completed that by year's end.
        Because of that the patient achieved an excellent response but the therapy ultimafely had to be stopped
        because of gastrointestinal toxicity. I did discuss with fhe pafii~nt again the possibility of a stem cell
        fransplan# but she opted for a rr►aintenance strategy with Revlimid. She took Re~limid for about 3 months
        but ulfiimately developed DVT with associated pulmonary embolism.
        2. History of pathologic multiple myeloma iii her bone marrow associated with firanslocation 14;16.
        3. Macroglossia.

        SOCIAL HISTORY:
        She fs married. She was trained as an attorney, but was worKing in business development and
        sales. She smoked ha[f a pack per day for five years and then quit. She has one child and ono
g       stepchild. IVo atcoho( or drugs.

         MPRESSIO N/REPOR`I"IPI.AN:
        Mrs. Spedale continues to do well but her free light chain has gone up. I thin[c we need to star
        considering the next fine of treatment in her situation. Because of the previous problems with blood clots,
         would be [nclined not to usE mods at coast for the time being. The logical next s#ep would b~ the use of
        cat~ilzomib. The patient inquired abouf the use of bortezomib. She believes shy tolerated it weld though 1
        reminded 17er that she had significant GI toxicity at the end of her therapy. Another possibility would be for
        the patient to participate in one n#our clinical trials. We are particularEy interes#ed in oral medications that
        could be provided an a long-term basis. I have communicated with our study coordinators. As soon ss
        they have determined her eligibili#y we wii[ be in contact with tl~o pafier~t again. Q#herwise, I wilt see the
        patient again after the holidays so we can start the next line of #herapy. Tho pa#lent and her husband had
        ample opportunity to ask questions ana they were addressed.

        ~F/cb

        Db:11/1712015 70:29
        D7; 91/17/2D`I5 10.36
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 3 of 57
          Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 4 of 57




    Oz~ Nov 23, 2015, at $:44 PM,Dan Sp~da~e <danspedale~a7,cox,ne~ wxote:

         Hi JR
         'wank you fog ck~eckuig with Dr Fonseca. Yes we do want to continue wzth. the
         trial. We are now in Miami and plan to deep the iYiitial appointment with you aid
         the doctor when we return,
         Have a great ThankSgi~ving
         Daa~ SpedaIe

          Sent from my i~'hone

          On Nov 23, 201 S, at 2:47 PM,Singh, Cl~axanjit G. ~Sin~,Charanjit(c~rnaya.edu>
         'wrote;

                 Hello Mx. and Mxs. Sped.ale,



                I heaa.•d bacl~ :fxom 17r. Fonseca rega7rding Ixazomib, He said these
                are 2 different drugs. He r~vould recommend to first dry the study
                drug(BET ~t3hibitoa•), Then she cap try the approved ~xazomib
                late. As Cdr the port, we caz~ certainly see zf tk~at is ilia best option
                for you when you meet with Dr. Bexgsagel. Let xn.e ~iow if you
                wazzt to pursue tlx~ i~ial.




                Regards,


r
                .TR


                                                    i
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 5 of 57

      Gharanjit (J.R.) Singh, C.C.R.P
      Senior Cluiical Cancer Research Coordinator
      Mavo Clinic Arzzona
      Cancer Cli~ucal Research Office
      13400 East Shea Blvd.
      Scottsdale, AZ 85259
      Phone ~48QL01-60~-6
      Fax ~480~301~6928
      Enaazl; sin~h.chara~jit~a`
                               ~avo.edu
      www.mayoclinic.orq




      Frarn: Dan Spedale rmail~o:dansp~da[e,~cox,net~
      Send; Frlday, iVovember 20, 2015 7:OS PM
      To: Singh, Charanjit G.
      Subject: Re: Telephone Conversatiar~



      7R this is Mr, Spcdale. 7 ha~re just shared all of your input with my
      ~fe Iris and she has brought up two issues that we need to discuss.
     'Z'k~e ~zst ~s tkzat she has very very' weals veins and ~itti that many
      blood draws she i~na.~ need to have a port. The second question
      comes from tl~e yews today that a braz~.d-new drug NINLARO
      ixazoini~ has Ueen FY7A approved for relapsed multiple myeloma
      patients. Ixis word Tike ~o lrx~ow x~Dz Fonseca t~~inks this might be
      a better alternative for her to tiy. Please let u~ know. Thank yon TR
      we appreciated sincerely Mz•.

      Spedale

      Sent ~rnn1 m~ iPlione


      On Nov 20,2015, at 3:53 PM,Singh, ChaY'anjii: G.
      <Si~1gh.Charanjit }nayo edu~ wrote:

             Hello Mx. S~edale,



             As you.requested I azn emazling you a tentative
             timeline. 12/1/2015 wi11 sta~-~ at i015ani and the
             last appointment will be at 40Qpm with the
             doctor. 12/2/2015 will start at 100pm with the bone
             marrow biopsy and the last appointment will be at
             240pm and these will be at the Hospital
             campus. The long days that will sta~~t at 0740ain
             and end around SOO~in will be on 12/10, 121J.7~ and
             12/23. The second bone mai~ow biopsy will be on
                  Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 6 of 57

                                   12/21 at J.00pin as you requested. Lastly, there wxl~
                                   be very quick research blood draws eve~~ dad from
                                   12/24-12/28 as we discussed doYie at tl~e hospital, I
                                   haven't gotten all of these scheduled yet with times,
                                   but once I do I will let you know and you can also
                                   access o~~ine if you have access. Let zne know if
                                   you have any questions.



                                   Regards,



                                   JR




                                   Charanjit {J.R.) Singh, C.C.R.P
                                   Senior Cliiucal Cancer Research Coordinator
                                   Mavo Cli~~ic Arizona
                                   Cancer Clinical Research Office
                                   13400 East Shea Blvd.
;
~                                  Scottsdale, AZ 85259
                                   Pho~~e(480 30  _,_..1.=6046
                                   ~'a~(480.301-b928
                                   Eina~il: sin~li.charasiiit~a},ma~.edu
                                   www.mavoclinic.orq




     Darrel Spedale
    (917)450-9174
     Darren.Spedale(a7~~.ail,com
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 7 of 57
           Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 8 of 57




~    Document info

     Result type;                                            Hematology Subsequent Visit
     Result date:                                            ,Dec OX, 20X5, J.2:00 a.~n..
     Resu]f status:                                          authenticated
     Perfazmed by: .                                        ~'eter BexgsageI
     Modified by:                                           Peter Bergsagel

     Patxeiit;                   SP~DA.LE,SR S R                      DQIi:             Nov 20, 1942


                                               Mayo Cila~ic in Arizona
                                                 CLINICAL. NOTES

      Patient Name: Sp~da[e, Iris R Mrs.                           Service bate: 12/01/2015
      Medical Record Number: 59971918                              Facility Name: MCA
      DOB: November 20, 1942                                       provider Name: P. Leif ~ergsagel, M.D.
      Age: 73                                                      Account Number; 9Q35532
      Service: Hematology                                          Visit Type: Subsequent Visif


    CNfEF COMPIAIN7/REASON FOR VISIT:
    t(14;'16) kappa light chain multiple myeloma, relapsed, #or treatment on a clinical Trial with BET inhibitor
    CPI-0610.

    H15TORY OF P[~ESENi' ILI.N~SS:
    The patient was seen earlier today by Dr, Fonseca. The ration# has agreed to participaEe in the clinical
    trial of CPI-0670. She currently feels well and has no complaints referable to multiple myeloma, but has
    biochemical progressio~~. She previously suffered thrombosis with 1Mi~s and GE toxicify with proteosome
    inhibitors and is hopeful that her disease can be con4rolled on this clinical trial.

    CURRENT' MEDICATEONS:
    Prescriptions
    Prescribed
    Boniva 150 rrtg oral tablet: 150 mg, 1 Tab, PO, Q30Days,3 i'ab
    Lab Tests: 1 Each, M1SC, Qaily, INRIProtim~ STAT daily DX anticoagulant therapy LCD-9 code V5$.61.
    Fax results to 480-301-7047, 180 Each, PRN; Anficoagulatian
    Lab Tests: 1 Each, MfSG, 17aily, 1NR/Protime daily STAT. Ok for pt to have fingerstick if availably. Dx;
    anticoagulation therapy. ICD~9 code: V58.61 & PE, Fax resulfs to 480-301-7047, 980 Each
    Restasis 0.05% ophfhaimic emulsion: 1 bro~, AYE BOTH, BID, 90 Day Supply, 180 Vial
    Vicodin 5 mg-300 mg oral tablet: 1 Tab, PO, Q6H, for 9~ aay(s), Sciatica pain, PRN: Pain Moderate, 40
    Tab, 0 Refills)
    Zantac 150 oral tablet: 150 mg, 1 Tab, P0, E31R, for 30 Day(s), while on prednisone fo protect stomach, 60
    Tab, 0 Refills)
    warfarin 5 mg oral Tablet: 5 mg, 7 Tab, PO, C~!-IS, 3D Tab
    Documented Medications
    Documented
    Ffexeril: PO, TtD, 0 Refills)
    Metamuci[; lfbsp, PO, Daily, in am
      Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 9 of 57




 I'OLYE7I~YLENE GLYCOL f~W~ (MIRALAX): 17 g, PO, QHS, dissolve in wa#er orjuice
 Vitamin D3 v000 infl units oral Eablet: 5,000 lU, 1 Tab, PO, Daily, affernaon
 aspirin 81 mg oral enteric coated tablet: 81 mg, 7 Tab, P0, Dai[y, in am
 predniSONE: PO, Daily, 0 ftefill(s).

 ALLERGIES:
 This Patient is allergic to Qaypro, Naprosyn, ibuprofen, and Gelebrex, as well as iodine, and shellfish.

 ~AS7 MEDfCAUSURG[CAL HISTOF2Y:
 Past Medical History:
 1. Mrs. Spedale was treated #or amyloidosis wikh an autologous stem cell transplant in November of
2009. Before that, she received induction with CyE3orD chemotherapy. She was first noted #o have
 macroglossia which ultimately led #o the diagnosis of amyloldosis. She also had ev€denc~ of
submandibular gland enlargement. The patient was originally diagnosed in the summer of 2008, Patient
had to be restarted on therapy with GyBorD in the summer of 2013 and completed that ~y year's end.
Because of #hak the patient achieved an excellent response but the therapy ultimately had to be stopped
because of gastrointestinal toxicity. I did discuss with the patient again the possibility of a stem cull
transplank but she opEed far a ma9ntenance strategy with Revlimid. She took Revlimic!for abort 3 months
but ultimately developed DVT witf~ associated pulmonary embolism.
2. History of pathologic multiplo myeloma in her bone marrow associated with tr-anslocation 14; 6.
3. Macrog[ossia.

SOG(AL HISTORY,
She is married. Sipe was trained as an attorney, but was working in business development and sales. She
smoked half a pack per day forfive years and then quit, She has one child and one stepchild. No alcaha!
or drugs.

PHYSICAL EXAM:
Utal Signs: She is 71.5 kg, 36.4 Celsius, 54 bpm, 905168 mmHg.
General: Her ECOG score is 0. On examination, she is ahealthy-appearing elderly woman.
Ches#: Clear.
Heart: Sounds are normal.
Abdomen: Soft, nontender,
Extremities: Without edema.
NeuralogEc Exam. Nonfoca[.

IMPRESSION/I~EPQRTIPLAN:
Clinical Impression;
1, t{94; 6) kappa light chain multiple myeloma.
7o start treatment on a ctinicaf trial of CP1-0610,

Plan: Will proceed with bone mineral aspiration and biopsy and initiate treatment. Patient will be seen in
followup in one week's time.

PLBijmd

DD:12/01l2015 96:22
gT:12lD2/2015 06:35
           Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 10 of 57




{    Document info

     Result type:                                           T~ematology Subsequent Visit
     ~.esu~t date:                                         Decd 1, 2015, I2:00 a.zn.
     R.~sult status;                                        authenticated
     Per£o~~med by:                                        Rafael Fonseca
     Modified by.                                          Rafael Fonseca


     i'atzez~t:                 SPE]7AY,~, YTtYS R                   llOB:             Nnv 20, X942



                                              Mayo Clinic in Arizona
                                               CLINICAL NO7~S

      Patient Name: Spedale, Eris R Mrs.                          Service Irate: 12/01/2015
      Medical Record Number: 5917978                              ~aciliiy Name: N[CA
      1~OB: November 20, 1942                                     Provider Name: Rafael Fonseca, M.D.
      Age: 73                                                     Account Numf~er: 1035532
      Service. Hematology                                         Visit Type: Subsequenfi Visif


    CHIEF COMPLAINT /REASON FOR VISlI~';
    Mrs. Spedal~ re#urns here in consideration of participating in a clinical trial for the treatment of myeloma.

    HISTORY OF Pf~ESENT ILLNESS;
    Mrs. S~edale has been interested in the pa#~ntial of participa#ing with clinical trial CPI-o6'f0 using a 8ET
    inhibitor as treatment for recurrent myeloma. She had sorrte more questions about the friaf and wished to
    meet before so we could address them.

    CURRENT MEDICAT1bNS:
    Prescriptions
    Prescribed
    Boniva 150 mg oral tablet: 750 mg, 1 Tab, PO, Q30Days, 3 Tab
    Lab Tests: 1 Each, MISC, Daily, INR/Pratime STAT daily DX anticoagulant therapy ICD-9 code V58.61.
    Fax ~~esults to 480-309-70 7, 180 each, PRN: Anticoagulation
    ~.ab Tests: 1 Each, M[5C, Daiiy, lNi~/Protime daily S`fAl'. Ok fior pt fo have fingerstick if availabf~. Qx:
    anticoagulation thgirapy. !CD-9 code: V58.69 & PE. Fax results to 480-301-7047, X80 Each
    Restasis O.QS% ophthalmic emulsion: 1 Drop, ~Y~ BOTH, glp, 90 Ray Supply, 180 Via(
    Vicodin 5 mg-300 mg oral tabi~t: ~ Tab, PO, Q6E-f, for 10 aay(s), ScEafica pain, PFtN: Pain Moderate, 40
    Tab, 0 Refifl(s)
    Zantac 150 oral tablet: 150 mg, 1 Tab, PO, BID, for 30 Day(s), while on prednisone to protect stomach, GO
    Tab, ~ Refill(s}
    warfiarin 5 mg oral tablet: 5 mg, 1 lab, ~0, QHS,30 Tab
    Documented Medications
    Documented
    F[exeril: PO, TID, 0 Refill{s)
    Metamucii: 1tbsp, P0, Daily, in am
    POLYETHYLENE GLYCOL PWD (M[RALAX): 97 g, P0, QHS, dissolve in water orjuice
    Vitamin d3 5000 intf units oral tablet: 5,000 fU, 1 Tab, P0, Daily, afternoon
         Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 11 of 57




aspirin 8't mg oral enteric coated taE~[e#: 81 mg, 1 Tab, PO, Daily, in am
predniSON~: PO, Daily, 0 Refll(s).

AI~I.~RGIES:
This patient is allergic to Daypro, Naprosyn, ibuprofen, and Celebrex, as well as iodine, and shellFish,

PAST MEDICALlSURGICAL. HISTORY:
Pasf Medical Hisfory:
 1. Mrs. Spedale was treated for amyfoidosis with an autologous stem cell transplant in November ofi
2Qp9. Before that, she received induction with CyBorD chemotherapy, She was first noted to Nava
 macrog(ossia which ultimately led to the diagnosis of amyloidosis. She also had evidence of
submandibular gland enlargerr~ent. The patienE v~ras originally diagnosed in the summer of 2008. Patient
had to be restarted nn #herapy with CyBorD in the summer of 2093 and completed tha# by year's end.
Because of that the patient achieved an excellent response but the therapy ultimately had to be stopped
because of gasfiroinfiestinal toxicity. I did discuss wi#h tYte patient again the poss[bility of a stem cell
transplant but she opted for a maintenance strategy with R~~fimid. Sha took RevEimid fog- about 3 months
but ultimately developed DVT with associated pulmonary embolism.
Z, Mistory of pathologic multiple myefoma in her bone marrow associated with translocafion ~4;'i6,
~. Macroglossia.

SOCIAL HIS70RY:
She is married. She was trained as an afitorney, but was working in business deveEopment and
sales. She smoked half a pack der day for fiivm years and then quit. She has one ch[Id and one
sfepchlJd. No alcohol or drugs.

]MPRE5S1C7 N/REPQRT/PLAN:
Mrs. Spedale had an opportunity to talk to me about various freatmeni options. Because of her past
problems with ti~rombosis with 3MiDs and the gastrointestinal toxicity with the prate4some inhibitors we
probably would ~e faced with a choice of~cartlzomib, ixaxomib or a clinical trial. After further consideration
 she will partici~afe in the clinical friaL She had an opportunity to meet with our study coordinator and
review the po#ential risks, benefits, logistics and usual protocol for the clinical trial. She will be enrolled
later today.

RF/jle

DD: '[2/0'f/2n15 12:51
DT: 12/0112D95 13:01
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 12 of 57
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 13 of 57


                                                                 Page 1
                    IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF ARIZONA


     Iris Spedale and Daniel Spedale,
     husband and wife,

                   Plaintiff,
                                                   No. 2:17-cv-00109-JJT
             vs.

     Constellation Pharmaceuticals,
     Inc.,

                   Defendant.
     ~~~~~~~ti~~~~~~~~titi~titi~ti~~ti~titi~ti~~




                                   DEPOSITION OF

                                   IRIS SPEDALE




                                   July 24, 2018

                                    10:00 a.m.



                           One North Central Avenue
                                   Suite 900
                                Phoenix, Arizona




                     Talia Douglas, RPR, CR No. 50775
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 14 of 57


                                                               Page 2 ~
 1                        APPEARANCES OF COUNSEL

 2
     For the Plaintiff:

          SHERMAN, SILVERSTEIN, KOHL, ROSE & PODOLSKY, P.A.
          ALAN C. MILSTEIN, ESQ.
          308 Harper Drive, Suite 200
 5        Moorestown, NJ U~U57
          856.661.2078
 6        amilstein@shermansilverstein.com

 7
     For Defendant Constellation Pharmaceuticals, Inc.:
 8
          MORRISON MAHONEY, LLP
 9        ARTHUR LIEDERMAN, ESQ.
          120 Broadway, Suite 1010
10        New York, NY 10271
          212.825.1212
11        aliederman@morrisonmahoney.com

12
     ALSO PRESENT:
13
          Darren Spedale
14        Daniel Spedale

15

16

17

18

19

20

21

22

23

24

25
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 15 of 57


                                                               Page 3
 1                        INDEX OF EXAMINATION

 2

 3   WITNESS:   IRIS SPEDALE

 4   EXAMINATION                                                    PAGE

 5   Ry Mr. Liederman                                                 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 16 of 57


                                                               Page 4

 1                           INDEX OF EXHIBITS

 2

 3   Exhibit              Description                               Page

 4   Exhibit 1     Reasearch Participant Consent and                  28
                   Privacy Authorization Form
 5

6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 17 of 57


                                                               Page 5
 1                      DEPOSITION OF IRIS SPEDALE

 2                             JULY 24, 2018

 3

 4                            IRIS SPEDALE,

 5   having been first duly sworn, testifies as follows:

 6                             EXAMINATION

 7   BY MR. LIEDERMAN:

 8       Q.   Qkay.     Good morning, Mrs. Spedale.

 9       A.    Hi.

10       Q.   Off the record I guess I introduced myself, but

11   I'm Arthur Liederman.

12                    I represent the --

13       A.   Liederman?

14       Q.   Liederman, with a D.

15       A.   Oh.

16       Q.   And I'm representing Constellation

17   Pharmaceuticals, the defendant in this case.

18                    Have you ever been in a deposition before?

19       A.   Not -- no.

20       Q.   No?

21       A.   Not that I remember.

22       Q.   Okay.     So the questions I'm going to ask you are

23   going back a while.

24                    And if you can't recall something, then don't

25   speculate.   I want you to, best of your recollection,
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 18 of 57


                                                               Page 6
 1   provide any answers.

 2                    Right now, are you on any medication?

 3       A.    Yes.

 4       Q.    And what medication are you on?

 5       A.    Pomalidomide is one.     I'm trying to think.   And

 6   just Acyclovir.

 7       Q.    And is there any medication you're taking right

 8   now that you've been told by any physicians may affect your

 9   memory or your ability to answer questions?

10       A.    I don't remember being told.

11       Q.   Okay.

12                    MR. MILSTEIN:   I think the answer to the

13   question is yes.

14   BY MR. LIEDERMAN:

15       Q.   Okay.    Presently, where do you reside?

16       A.   In an assisted living facility.

17                    I can't give you the address because I don't

18   remember the numbers.

19       Q.   And the name of your facility, do you know that?

20       A.   It was Freedom Plaza, but they changed it to --

21   yeah, it`s Freedom Plaza.

22       Q.   Do you know how long you've been -- how long have

23   you been living there?

24       A.   About two years.

25       Q.   And prior to that, where were you residing?
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 19 of 57



                                                               Page 7
 1       A.     My home.

 2       Q.     And that's in Phoenix?

 3       A.     Surprise.

 4       Q.     Are you presently under the care of a Dr. Fonseca

 5   at the Mayo Clinic?

 6       A.     From who.

 7       Q.     Dr. Fonseca.

 8       A.     Oh.

 9       Q.     Are you under his care?

10       A.     Yes.

11       Q.     Okay.    Do you have any recollection of the first

12   instance that you consulted with Dr. Fonseca?

13       A.     It was a long time ago.

14                     I think I might have talked to him on the

15   phone.   I don't know.

16       Q.     And what was the reason for you going to see Dr.

17   Fonseca?

18       A.     Because I had sores in my tongue.     And when they

19   did some tests, I think, they found out that I had

20   multiple -- amyloidosis and multiple myeloma.

21       Q.     And was it under Dr. Fonseca's care that you were

22   diagnosed with the multiple myeloma?

23       A.     Well, let's see.

24       Q.     Was it before?

25                     Was it before -- if you don't remember,
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 20 of 57


                                                                Page 8
 1   we'll --

 2       A.     It was a long time ago.     I think I was even in New

 3   York.

 4                      Nobody can give me the answers here.    I had

5    to qo to New York.

 6       Q.     Have you ever lived in New York?

 7       A.     When I was a child, in Brooklyn.

 8       Q.     Okay.     And so when you mentioned that you went to

 9   New York, was that in order to seek medical care?

10                      Is that why you went to New York?

11       A.     Well, to find out what it was that was giving me

12   these tongue sores.

13       Q.     Okay.

14       A.     I couldn`t eat.     I -- I still can't eat.

15       Q.     Did Dr. Fonseca treat you for your multiple

16   myeloma?

17       A.     Yes.

18       Q.     Okay.     Do you recall the type of treatment that

19   you had with him?

20                      MR. MILSTEIN:   Originally, you mean?

21   BY MR. LIEDERMAN:

22       Q.     Originally.

23       A.     I think it was called -- it was a CyBorD or

24   something like that, I think.        He wanted to put me on it.

25       Q.     So we're talking about the period now before --
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 21 of 57


                                                               Page 9
1    strike that.

 2                    You're aware of the fact that you're involved

 3   in a lawsuit against Constellation Pharmaceuticals,

 4   correct?

5        A.     I thought it was -- I wasn't sure.

 6       Q.     Okay.     So this is a lawsuit in your name and your

 7   husband's name against Constellation Pharmaceuticals.

 8       A.     Uh-huh.

 9       Q.     So you know it deals with the clinical trial that

10   you're involved with for a test drug?

11                      Do you recall that there was a clinical trial

12   drug?

13       A.     No.

14       Q.     No?

15       A.     Absolutely not.

16       Q.     Okay.     Prior to having multiple myeloma, do you

17   recall ever having behavioral neurological issues --

18       A.     No.

19       Q.     -- problems?

20       A.     No.     I was perfectly normal before I started this

21   cancer stuff.

22       Q.     Okay.     Do you recall at one point suffering some

23   type of mania because of the steroids you were taking?

24       A.     I just remember being very thirsty and hungry and

25   eating sweets.
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 22 of 57


                                                              Page 10
 1                    And that was, I think, the dex in there.      I

 2   don't know.    I think that's what it was.

 3                    MR. MILSTEIN:   Yeah, the dex.

 4                    THE WITNESS:    Dexamethasone.

 5   BY MR. LIEDERMAN:

 6       Q.   And did you go for treatment for that?

 7                    Do you remember?

 8                    MR. MILSTEIN:   You're talking about for the

 9   mania?

10   BY MR. LIEDERMAN:

11       Q.   For the mania at that time.

12       A.   I went to talk to one of their psychiatrists, and

13   they realized it was a steroid introduced problem.

14       Q.   Okay.

15       A.   It wasn't me.

16                    I never had any problem.    I was a normal

17   person until I got on the drug.

18       Q.   Do you recall ever telling Dr. Fonseca that you

19   may have had bipolar disorders?

20       A.   No.     I -- it was just a guess.

21                   Because I would be very happy and sad, but

22   that was my guess.

23       Q.   Now, during the course of your treatments with Dr.

24   Fonseca for your multiple myeloma --

25       A.   Wait a minute.     Dr. Fonseca?
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 23 of 57


                                                              Page 11

 1          Q.   Yes.

 2          A.   I might have told him that I was -- one time when

 3   I had a sinus infection --

 4          Q.   Uh-huh.

 5          A.   -- the doctor gave me one of those five, four,

 6   three, two, one -- a steroid.

 7                      And he says, you're going to feel like

 8   vacuuming at 2:00 in the morning, and it's going to make

 9   you -- but it will help your sinus -- I had a sinus

10   infection.     It will get rid of it, which it did.     But it

11   left me shaky, and I never had that again.        I never took

12   those drugs again.

13                      And so I told him that.   That's what I told

14   him.

15          Q.   In the course of your treatment with Dr. Fonseca,

16   did you have -- this is just general recall -- bad

17   reactions to a lot of the different types of medicines he

18   was giving you for the multiple myeloma?

19          A.   I don't think so.

20          Q.   I just want to review a little something about

21   your life.     Okay?

22                      What's the highest level of education that

23   you had, schooling?

24          A.   Four years of a bachelor's, three years of law

25   school.
      Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 24 of 57


                                                                          Page 12
       1          Q.      Where did you go for your bachelor's?

       2          A.     Brooklyn College.

       3          Q.      And the law school?

       4          A.      Georgia State University.

~',    5                         And I went to one year for a master's -- I

       6   didn't finish it -- in University of Buffalo.

       7          Q.     Master's in what?

       8          A.     Political science.

       9       Q.        Is that after law school?

      10          A.     Before.

      11       Q.        Okay.     And you said you got a law degree?

      12                         You graduated from --

      13          A.      J.D.

      14       Q.        -- Georgia State?

      15                         Did you ever take a Bar exam in any --

      16          A.     Yes.

      17       Q.        -- state?

      18                         Which state?

      19          A.     Georgia, Illinois, Minnesota.       I passed them all.

      20   My uncle used to say, there isn't a Bar she can't pass up.

      21                         Because every time we moved -- he moved a

      22   lot.        He's in marketing.       So I couldn't practice.   I

      23   hadn't -- I didn't get reciprocity.            You had to practice 7

      24   out of the last 10 years, and I had maybe 2 or 3 years of

      25   practice.
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 25 of 57


                                                              Page 13
 1       Q.      So in each of those instances that you passed the

 2   Bar, did you practice in that jurisdiction as a lawyer?

 3       A.      I volunteered.

 9                      I was working with abused and neglected kids

 5   for CASA or something.

 6                      MR. MILSTEIN:    That counts as practice.

 7                      THE WITNESS:    Yeah.

 8   BY MR. LIEDERMAN:

 9       Q.      Was that in all the various jurisdictions or are

10   you just thinking of one in particular where that

11   happened --

12       A.      Two.

13       Q.    -- where you did that volunteering?

19       A.      Two.

15       Q.      Which jurisdiction?

16       A.      Illinois.    I learned about mediation, and I liked

17   that better.       In fact, we did it in law school the last

18   semester.

19                      And getting to -- yes, I remember.   But then

20   Minnesota, I did it.      I was mediating between landlord and

21   tenant.

22                      Or maybe it was Illinois.    I don't remember.

23   I get my jurisdictions confused.

24       Q.    Uh-huh.

25       A.    Illinois.
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 26 of 57


                                                              Page 14

 1       Q.    Are you presently married?

 2       A.    Yes.

 3       Q.    Okay.    And when were you married?

 4                     What was the date of your marriage?

5        A.    11/28/68.

 6                     We got married on Thanksgiving Day.   It was

 7   on the 28th at that time, on a Thursday, and it never has

 8   been again.

 9       Q.     When you received that diagnosis with multiple

10   myeloma, did you do independent research on the condition,

11   the problems, treatments?

12       A.    I looked it up in Google.     I Googled it at the

13   time.    I can't get onto Google now.    I don't know how to

14   use it.   But then I was -- I Googled it.

15                     And they said from the discovery -- most of

16   them were Indian things.      They said from the time of

17   discovery, you had five months and you die.      And I thought

18   I was going to die in five months.

19       Q.     Uh-huh.

20       A.     And the enlarged tongue, and they had dark purple

21   eyes when it progresses.

22       Q.     So on that original time that you went through the

23   treatments at the Mayo Clinic -- that's where you had

24   primarily your treatments, right, the Mayo Clinic?

25       A.     Uh-huh.
     Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 27 of 57


                                                                   Page 15

     1        Q.    Okay.

     2                      MR. MILSTEIN:    You have to say yes or no.

     3                      THE WITNESS:    Yes.

     4    BY MR. LIEDERMAN:

     5        Q.    There was a regression in the condition?

!I   6        A.    Regression?

     7        Q.    Well, did it resolve, the myeloma?

     8        A.    No.

      9       Q.    Okay.     At some point, though, did a lot of the

     10   symptoms disappear?

     11       A.    No.

     12       Q.    Okay.     So at any point, was there improvement in

     13   the condition?

     14       A.    Yes.

     15       Q.    And what type of improvement were you

     16   experiencing?

     17                     What do you recall?

     18       A.    It didn't hurt to eat.         And my tongue, I think,

     19   went -- was not to swollen -- went down, I think.

     20                     I can't -- I can't remember the specifics,

     21   but I was off the drug for a while.          He said I had

     22   remission, and then I had --

     23       Q.    Remission?

     24       A.    -- stringent remission.

     25                     And he thought I was going to be fine, and
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 28 of 57


                                                              Page 16 ~
 1   then it came back very aggressive.

 2       Q.    When it came back very aggressively, do you recall

 3   what type of treatment -- strike that.

 4                     Do you recall what it was that the doctor

 5   noted that indicated that it was coming back aggressively?

 6                     Was it something in a symptom or was it

 7   something in tests that he told you that he --

 8       A.    Tests, tests.     He was checking the --

 9       Q.    Did you ever hear the term free light chain?

10       A.    Uh-huh, yes.

11       Q.    Do you have an understanding of what that means?

12       A.    Absolutely not, no, but I know it's bad.

13       Q.    Okay.     And there came a time where he Found that

14   the free light chain was increasing, right?

15       A.    Yes.

16       Q.    Okay.     So --

17       A.    So something about the lambdas and the kappas.

18       Q.    Okay.

19       A.    It sounds like the Capulets in Romeo and Juliet.

20       Q.    That's what I was just thinking of.

21                     So Dr. Fonseca, did he recommend any

22   treatment because of what he saw with changes in your

23   tests?

24       A.    Yes, he did.

25       Q.    And do you recall the type of recommendation he
   Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 29 of 57


                                                                  Page 17

   1    made?

   2        A.      As a matter of fact, I said to him -- I remember

   3    saying, if you were me, what would you take?

   4                        Because there were so many options, and some

   5    of them were newer than others and older, and they had side

   6    effects.

   7                        I said, well, I don't know what -- you're

   8    asking a layman to choose.        What do you -- what would you

   9    do if it was your mother or wife or sister?

 10                         He said, I would take the CyBorD.   So I said,

 11     if it's good enough for your mother or sister, I guess it's

 12     good enough for me.

 13         Q.      So you did take the CyBorD?

 14         A.      Yeah.    I listened to him in every regard.

 15         Q.      What did it involve having -that type of CyBorD

 16     treatment?

 17                         Was it -- was it oral medication?   Was it an

 18     infusion?

 19         A.      No.   It wasn't.    At that time, you couldn't get an

 20     infusion.

~, 21                     I think -- well, maybe you could.     Now I'm

 22     getting confused.        It was oral, but I couldn't swallow due

 23     to the amyloid in my throat, and it hurt.

 24                       So he got me liquids.   Every week, I would

 25     get liquids.      And it was -- it was like for cytoxan,
  Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 30 of 57


                                                                Page 18
  1    dexamethasone.      He gave me a pill because that was in pill

  2    form, little -- he gave me too much.       They had to cut it

  3    down.

  4                      I told him I would get adverse effects.      My

  5    body reacts right away.     My body reacted right away.

  6        Q.    What type of reactions did you experience?

  7        A.    Toxicity in my gut.

  8                      I have all kinds of burning sensations and

  9    gurgling, and my gut`s a mess.

 10        Q.    Now, this was primarily with the CyBorD

 11    treatment?

 12        A.    No.     I was okay with that.   I think it was the

 13    others.

 14                    But they put something like compazine in, and

 15    I went right to sleep.     It made me sleepy and groggy, and I

 16    couldn't function.

 17        Q.    Before you got the test indicating the free light

 18    chain test, how did you feel about the fact that you were

1 19   in remission?

 20        A.    I felt great.

 21        Q.    Okay.

 22        A.    I didn't have to come every week.      And coming

 23    every week, it was exhausting.

 24        Q.    When you would come every week, what type of tests

 25    -- well, strike that.
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 31 of 57


                                                                Page 19
 1                       When you went to see him every week,

 2   what usually --

 3       A.      To the hospital.

 4       Q.     -- did that entail when you visited him at the

 5   hospital?

 6       A.      What?

 7       Q.      What happened?

 8                       Were you examined?   Were there tests?

 9       A.      No.     I would just wait to see what dose they

10   should give me.

11       Q.      Okay.     So that was dosing before you went into

12   remission?

13                       I mean, when you were told that you were in

14   remission, was there a period where you eliminated certain

15   medications?

16                       Do --

17       A.      I don't remember.

18       Q.     -- you remember?

19       A.      No.

20       Q.      But there came a point in time that you found out

21   you were in remission --

22       A.      Yeah.

23       Q.     -- and you felt good that you may have beaten the

29   myeloma?

25       A.      Right.
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 32 of 57


                                                              Page 20
 1       Q.   So when you --

 2       A.   Or the amyloidosis.     I think -- they said a

 3   certain percentage of myeloma has amyloid, and a certain

 4   percentage of amyloid has myeloma.     I said, what's the

 5   difference?   You have them both.

 6                  So I think primarily treating me for multiple

 7   myeloma because that was approved by FDA, but they were

 8   really trying to get to the amyloidosis, but that wasn't

 9   approved by FDA.

10                    So it wasn't covered by Medicare, Omnicare or

11   whatever -- Obamacare.

12       Q.   This is before you went into remission.

13                    We're talking about the period before you

14   found out you were in remission.

15       A.   I had several remissions.

16       Q.   Okay.     So there were multiple times that you were

17   being treated, and then the doctor told you he thinks

18   you're in remission and he saw improvement, right?

19       A.   Uh-huh, yes.

20       Q.   And each time, though, that you found out that it

21   wasn't as successful as you first thought, how did you feel

22   about that?

23       A.   I didn't know how I was going to go on.

24                    Because I couldn't stand the sight of blood.

25   I have thin veins, and I couldn't stand the smell of blood.
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 33 of 57


                                                              Page 21

 1   And it was very painful every time they stuck me.       I have

2    rolling veins.

3        Q.     Was it creating anxiety?

 4       A.     I don't know what it was creating.     I'm not

5    sure.

6        Q.     During the period that you had been treated by Dr.

 7   Fonseca and you had gone through these periods of remission         I,

8    and then finding out that it was not as successful, have

 9   you had any discussions with Dr. Fonseca about getting some

10   type of psychiatric consult, assistance in dealing with

11   cancer?

12       A.     No.

13       Q.     No one ever recommended it to you other than that

14   one time we talked about where you said the steroid induced

15   mania, you said that you had some type of psychiatric

16   consult?

17       A.     Oh.

18                    MR. MILSTEIN:    And obviously, she had it when

19   she had the reaction here.

20                    MR. LIEDERMAN:    Yeah.   I was talking about

21   the period before.

22                    But I just don't know whether or not she can

23   divide the period clearly in her mind.

24                    THE WITNESS:     Well, I was getting burping and

25   grepsing -- I don't know if you -- and getting pain when I
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 34 of 57


                                                              Page 22
 1   laid down.

 2                   So they wanted to give me some -- every time

 3   they gave me a drug, I needed another drug to correct it.

 4   So I got to the point where I wouldn't take the drugs

5    because they were making me sick.

 6                   So what was the question?

 7   BY MR. LIEDERMAN:

 8       Q.   Well, was there any -- we'll move on.

 9       A.   Was there any time what?

10       Q.   No, no.    I'll rephrase.

11                    During the course of your treatments, did you

12   receive infusions?

13       A.   Yes.    Because I couldn't swallow the pill, yes.

14       Q.   And was there any ports that were created?

15       A.   I had a pit first --

16       Q.   Okay.

17       A.   -- and I got allergic to that.      I had little

18   pimples, and I was allergic to the stuff.

19                    So that was here.   And then they put in a

20   port right here.

21                    See?   It's right here.

22       Q.   So when you found out that -- okay.       So you found

23   out that the test results in the free light chains

24   indicated that you needed further treatment.

25                    So at that time, do you recall having
     Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 35 of 57



                                                                   Page 23
'i    1   conversations with Dr. Fonseca indicating there were

      2   certain drugs you did not want to try because you didn't

      3   find them pleasant or difficult to take?

      4       A.    I didn't know anything.

      5                   I was very naive about it.    Whatever he said,

      6   I did.

      7       Q.    So you don't recall at any time telling him there

      8   were things that he was suggesting and that you said no,

      9   can you give me something else?

     10       A.    Sometimes, yeah.

     11                   If he said -- I didn't know how to pronounce

     12   them, so I would say -- it's zines or compazine.       I said I

     13   don't want anything with zines or bubs or whatever because

     14   they're in the same family, so do you have anything else

     15   like that.

     16       Q.     Did you also ever indicate that you didn't want

     17   something that would require an infusion of the drug if it

     18   could be avoided, that you wanted something oral rather

     19   than something that would again be pricking your skin to --

     20       A.    No.

     21       Q.    -- administer?

     22       A.    As a matter of fact, oral is the last thing I

     23   want.    I can't swallow.

     24                   So why would I ask for it?    I can't get the

     25   pills down my throat.
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 36 of 57


                                                              Page 24
 1       Q.   Okay.     So do you recall a time where he mentioned

 2   that there was -- and I'll use the term experimental drug,

 3   if there was an experimental drug at the Mayo Clinic that

 4   he wanted you to try?

 5       A.   No.     I would never subject myself to an

 6   experiment.

 7                    I thought it was something that would give me

 8   complete remission --

 9       Q.   So --

10       A.   -- that it was safe and sound.

11       Q.   Okay.     So do you remember meeting with a Dr.

12   Singh?

13                    Not a Dr. Singh, Mr. Singh.

14                    MR. MILSTEIN:   R.D.

15   BY MR. LIEDERMAN:

16       Q.   R.D.

17       A.   J.R.

18       Q.   Do you remember meeting with him?

19       A.   Yes.

20                    MR. MIZSTEIN:    Her memory is better than

21   yours and mine.

22                    THE WITNESS:    Yes.

23   BY MR. LIEDERMAN:

24       Q.   Okay.     So that was because you were going to be

25   taking a certain type of drug that Dr. Fonseca recommended
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 37 of 57



                                                                Page 25
 1   you take, right?

2                     And you required them to meet with J.R.,

3    right?

 4                       Do you remember that?

5                     Because without getting involved with dates,

6    that --

 7          A.   I don't know that I was required to meet him.       He

8    just said he's handling --

 9          Q.   The --

10          A.   -- he's going to handle it.

11          Q.   Okay.

12          A.   And I thought I was one of many people --

13          Q.   Okay.

14          A.   -- in Mayo.

15          Q.   So that gives us a point in time to make it easier

16   for your reach back into your memory about this.

17                       So there was a drug associated with J.R.

18   Okay?

19                       And that was a drug that Dr. Fonseca

20   recommended that you take, and that's why you had to meet

21   J.R.

22                       Do you recall that?

23          A.   I didn't know it was associated.

24                       I thought he was head of all the clinical

25   trials, all the stuff.
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 38 of 57


                                                               Page 26
 1       Q.      Okay.     What does the phrase clinical trial mean to

 2   you?

3           A.   I'm not sure.

 4       Q.      Okay.     Did Dr. Fonseca use the phrase clinical

5    trial?

 6                       Do you remember?

 7          A.   Yes.

8        Q.      Qkay.     Did you ask him at that time what clinical

 9   trial meant?

10          A.   No.     I thought that means it was okay.

11       Q.      So you said you didn't know what~it meant, but you

12   didn't ask him what it meant when he used the phrase?

13          A.   I never questioned him.

14          Q.   Okay.     When you met with J.R. --

15          A.   He was like a God to me.     You don't question God.

16          Q.   When you talked to J.R., did you talk to him about

17   what a clinical trial was?

18                       Did you ask him?

19          A.   No.     He never once told me that it was.

20                       I thought it was a drug that was approved for

21   use and that -- and Dr. Fonseca said, read me in, which

22   later, looking back I said, I guess he didn't know anything

23   about the drug either.

24                       He asked to be read in.   I thought he wanted

25   his name on the paper.        Because, when they had CyBorD, his
  Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 39 of 57



                                                                 Page 27
   1    name was on the paper.

   2          Q.   When you say, read me in, what were referring

   3    to?

   9          A.   I don't know.    That's his term.    He said, read me

   5    in.

   6          Q.   Who did he say that to?

   7          A.   J.R.

   8          Q.   Were you present at a -- the first time you met

   9    J.R., were you with Dr. Fonseca or did you meet with J.R.

 10     just with possibly your husband or your son, but was there

 11     anyone else from the Mayo Clinic besides J.R. present when

 12     you met with J.R.

 13           A.   I -- I can't recall because they merged.

 14           Q.   Okay.     Did you remember meeting a doctor --

 15           A.   Yeah.   Well, maybe yes.    Maybe yes.

 16           Q.   What?

 17           A.   That --

 18           Q.   Maybe what?

 19           A.   -- he came when I was talking to Fonseca, and I

!~ 20   just thought he was -- yeah.

 21           Q.   Do you remember a Dr. Bergsagel?

 22           A.   Bergs -- yes, I remember him.       But he wasn't my

 23     doctor.

 24           Q.   Okay.     Do you recall having a meeting with him?

 25           A.   I recall him visiting me in the hospital a lot --
    Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 40 of 57


                                                                      Page 28
     1   that's all -- when I had the stem cell transplant.

     2       Q.   Okay.     What about when you were receiving the

     3   medicine as part of this clinical trial, did he visit with

     4   you before you started the --

     5       A.   No.

     6       Q.   -- the regimen?

I    7       A.   Never.

     8       Q.   So the only person you recall primarily meeting

     9   with was J.R.

    10       A.   Yeah.

    11       Q.   And then any nurses that were around --

    12       A.   Yeah.

    13       Q.   -- to give you the medicine?

    14                    MR. MILSTEIN:    I think Bergsagel was not

    15   there with the stem cell.        That was earlier.

    16                    MR. LIEDERMAN:    Yeah.      I went past that.

    17                    MR. MILSTEIN:    Okay.

    18                    Mr. Spedale, I think, has a -- he was present

    19   in all of the meetings.

    20                    MR. LIEDERMAN:     I know.     I know.   We'll get

    21   to -- I'm going to finish up quickly.

    22                    What we'll do is we'll just mark this, show

    23   it, and then we'll deal with it again.

    24                    MR. MILSTEIN:    Okay.

    25                    (Exhibit No. 1 marked)
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 41 of 57



                                                               Page 29 ~
 1                   MR. MILSTEIN:    What is it?

 2                   MR. LIEDERMAN:    The informed consent.

 3                   MR. MILSTEIN:    Oh, okay.

 4   BY MR. LIEDERMAN:

 5       Q.   All right.    So Ms. Spedale, I'll show you what's

 6   been marked as Exhibit 1.

 7                   It's a multi page -- in fact, it's 21 pages.

 8       A.   Yes.

 9       Q.   For the record, the first cover sheet refers to it

10   as a research participant consent and privacy authorization

11   form, and it has an approval date of February 27, 2015.

12                   Could you just take a look at the last page?

13       A.   February?

14       Q.   I'm just --

15                   MR. MILSTEIN:    Forget the --

16   BY MR. LIEDERMAN:

17       Q.   I'm just describing it for the record.

18                   Just look at the last page.

19       A.   I have my -- when he showed it to me, I didn't

20   have my --

21       Q.   No, no, no.    Don't answer a question that hasn't

22   been asked.

23                   MR. MILSTEIN:    What were you saying?

24                   When he showed it to you, you didn't have

25   your glasses?
  Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 42 of 57


                                                                 Page 30

   1                       THE WITNESS:   I didn't have -- I just asked

   2    him to summarize it, and he did.

   3    BY MR. LIEDERMAN:

   4        Q.      No, no.

   5                       Okay.   I just want to know -- we're going to

   6    go step by step through a few questions.        Okay?

   7                       What -- is that your signature on that last

   8    page?

   9        A.      Yes.    He said, sign it --

 10         Q.      Okay.

 11         A.      -- so we can get started.     And that's all he

 12     did.

~i 13       Q.      Okay.

 14            A.   He didn't tell me anything else.

 15         Q.      Okay.     So do you recall, then, there came a time

 16     where you met J.R. and you had --

 17            A.   And that's not February.      That's 12/1.

 18         Q.      I know.    I know.

 19                         I was just referring to a date on the front

 20     page.

 21            A.   Oh --

 22            Q.   Okay?

 23            A.   -- okay.

 24            Q.   I was just describing it for the record.     Okay?

 25                         So this is -- as you were noting, it's
    Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 43 of 57


                                                                  Page 31
     1   December 1st, 2015.

     2       A.    Uh-huh.

     3       Q.    So I'm not asking you to try to recall an exact

     4   date or month other than if this refreshes your

     5   recollection that you may have met with him on this day --

     6       A.    Uh-huh.

     7       Q.    -- and you signed the document.

     8       A.    Uh-huh.

~    9       Q.    Do you recall that, at least that?

    10       A.    Yeah.

    11       Q.    Okay.     Now --

    12       A.    And they took me right away and started --

    13       Q.    Okay.     So when you met with him, what do you

    19   recall -- strike that.

    15                     Had you met with J.R. on any earlier

    16   occasions before you met with him and he had this document

    17   with him or is this --

    18       A.    One time in Dr. Fonseca's --

    19       Q.    Office?

    20       A.    -- office.

    21       Q.    And then the next time you met with him, he had

    22   this document with him?

    23       A.    Yes.

    24       Q.    Okay.     And --

    25       A.    Well, I didn't know about this document.
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 44 of 57


                                                              Page 32
 1       Q.      No.     I'm not asking you about the document.

 2                       I'm breaking it down so -- to make it easier.

 3   Okay?

 4                       So when you met with him and he had this

 5   document, that was an appointment where he asked you to

 6   come to see him?

 7                       You had to come to see him, to --

 8       A.      To get the infusion or whatever.

 9       Q.   Okay.        So the reason why you were going that day

10   when you signed this document was you were receiving the

11   medicine?

12       A.      Yeah.     But I thought it was an infusion, not

13   pills.

14       Q.   Okay.        So do you recall where you met with Mr., or

15   J.R.?

16                       Do you recall, was it -- did he taking you

17   into a room?

18       A.      Yes.

19       Q.   Okay.        And who was with you at the time besides

20   J.R., any family members?

21                       Were you alone or were you with somebody, if

22   you recall?

23                       If you don't --

24       A.   I don't remember.

25       Q.   -- whatever you can remember.
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 45 of 57


                                                                Page 33
 1       A.      I don't remember.

 2                      Because I remember asking for a private room

 3   to lie down.       I couldn't stand, yeah.

 4       Q.      What was the reason why you couldn't stand?

5        A.      Ambient noises.     I couldn't concentrate.

 6       Q.     So you sat in a room.

 7                      It was like a conference room or an office?

 8                      Do you remember?

 9       A.      With him?

10                      No, I don't remember.

11       Q.     Okay.     So he then showed you this document?

12       A.      Yes.

13       Q.     So what do you recall him telling you about this

14   document?

15       A.      He didn't show it to me.       He said, you have to

16   sign it.

17       Q.     Okay.

18       A.      And I said, I need to get my glasses.       He said,

19   you don't need it.

20                      I said, how am I going to know what I'm

21   signing?     He said, I'l1 tell you about it.

22       Q.     Okay.     So did you have a copy in your hands or was

23   he always holding it or did he actually give you a copy?

24       A.      Yeah, I did.    And I can't see.     I didn't have

25   my --
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 46 of 57


                                                              Page 34 ~
 1       Q.   Did you have glasses with you in your

 2   pocketbook?

3        A.   I think that's what I asked to get.

 4                      He said, you don't need it.   I'll summarize

5    it for you.

 6       Q.   So you did not get your glasses?

 7       A.   No.

 8       Q.   Okay.

 9       A.   I said, just tell me what it says.

10       Q.   So --

11       A.   It's too many -- this would take me two hours.

12   And he said, you`re due to get your infusion in 15 minutes.

13   I said, I can't read this in 15 minutes.

14       Q.   Prior to having any medications before you had

15   this medication that was involved with this form, had you

16   been asked to sign documents to be able to take the

17   medicine?

18       A.      I don't know.    I don't know.   I can't remember.

19       Q.      You were a trained lawyer, so --

20       A.      Well, not a practicing one.

21       Q.      A trained lawyer?

22       A.      Yes.

23       Q.   Okay.       And so did you -- were you a good student

24   in law school?

25       A.      I thought so.
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 47 of 57



                                                              Page 35
 1       Q.     Okay.    And so did you consider yourself a detailed

2    type person?

 3       A.     Yes, I do.

 4       Q.     Okay.

5        A.     Detailed people go into law.

6        Q.     Okay.    So was it your practice that before you

 7   sign documents you would normally want to take a close look

8    at them to see what it's about?

 9       A.     Normally, yes.

10       Q.     Okay.    And have you ever, in all the medical

11   procedures that you've had, been familiar with the concept

12   of an informed consent?

13                      Did you ever hear that phrase, informed

14   consent?

15       A.     I've heard the phrase, but I never knew what it

16   meant.

17       Q.     Okay.     Have any doctors or medical providers ever

18   used that phrase in discussions with you, informed

19   consent?

20       A.     I don't recall.     I can't remember.

21       Q.     Okay.     Have you ever entered into lease agreements

22   in your life or contracts?

23       A.     Yes.

24       Q.     Okay.     Was it your practice to just sign an

25   agreement or to read it before you signed it?
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 48 of 57


                                                                Page 36 ~
 1       A.     My practice was to peruse it.

 2       Q.     Okay.     So when you say peruse it, what type of

 3   things would you be trying to look at?

 4       A.     Looking at the headers and not reading the fine

 5   print.   Because it's very hard for me to see, even with my

 6   glasses.

 7       Q.     Okay.     So because you didn't have your glasses,

8    you did not read anything?

 9                      You didn't even peruse this document?

10                      I'm referring to Exhibit 1.

11                      Did you peruse it at all?

12       A.     I can't -- no.

13       Q.     Okay.     So in this case, you're receiving a 21 page

14   document before you're taking a drug, and you're taking

15   J.R.'s word on everything that it may entail?

16       A.     Because I relied on Dr. Fonseca.

17       Q.     Well, but Dr. Fonseca wasn't --

18       A.     He --

19       Q.     -- with you --

20       A.     -- introduced me to J.R.

21                      So if J.R. was good enough for Dr. Fonseca,

22   he was good enough for me.

23       Q.     Did you wonder whether or not that you should

24   maybe get your glasses and take a close look at it?

25       A.     I asked.     And he said, we don't have time.
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 49 of 57


                                                              Page 37
 1                    You're scheduled for an infusion in 15

 2   minutes.     I can't --

 3          Q.   But was this drug an infusion or an oral

 4   medication?

5           A.   I think it was --

 6          Q.   It was --

 7          A.   -- both.

 8          Q.   It was an oral medication.

 9          A.   Oh, really.

10          Q.   There was no infusion.

11          A.   Oh, that -- I didn't know it was pills.

12                    I never would have agreed to go and meet with

13   him.

14          Q.   So what do you recall him --

15          A.   He never told me anything.     He said, just show up,

16   and we'll start the treatment.

17                    They called it the treatment, whatever the

18   treatment was.     And in the past, it was always an infusion.

19   So I thought I was getting a -- like in CyBorD, I was

20   getting an infusion.

21                    And then he told me pills, and I never would

22   have agreed to that.      I can't swallow.   It gets caught in

23   my throat.

24          Q.   If -- put your glasses on for a minute.

25          A.   I didn't know how toxic the pills were.
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 50 of 57


                                                              Page 38
 1       Q.    So take a look at the first sheet --

 2       A.    Okay.

 3       Q.    -- the first page.

 4                  Okay.    If you had perused the first page and

5    you had seen that this was a research study --

 6       A.    Where does it say that?

 7       Q.    In the very first -- "Please read this information

 8   carefully.   It tells you important things about this" --

 9       A.    Oh, research.

10       Q.    -- "research study."

11       A.    I probably --

12       Q.    What would it have meant to you to see the phrase

13   research study?

14       A.    I don't know if it meant anything to me.      I

15   just --

16       Q.    Well, what does it mean to you now?

17       A.    Well, they were testing it out or something.

18       Q.    Okay.   So you're saying that by having that

19   meeting with J.R., he never told you it was a research

20   study?

21       A.    That's right.

22       Q.    And if he had told you it was a research study,

23   that would have caused you to pause before you --                  ~,

24       A.    Absolutely.

25       Q.    -- proceeded?
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 51 of 57


                                                                Page 39
 1       A.    I wanted to discuss it with my friends and family,

 2   and then weren't around.

 3       Q.      Well, why were you wanting to talk about it with

 4   your --

 5                   MR. MILSTEIN:     Well, your husband was.

 6   BY MR. LIEDERMAN:

 7       Q.    -- friends or family?

 8       A.      Because I didn't know if --

 9                   MR. MILSTEIN:     Do you want to hear from the

10   husband, Arthur?

11                   MR. LIEDERMAN:     I need to get this

12   testimony.

13                   MR. MILSTEIN:     There is no -- why?   Is it

14   reliable?

15                   THE WITNESS:     I -- I always hesitate.

16                   Right now I always say, give me a minute to

17   think about it.

18                   I want to -- I can't just be thrown into

19   something.    I need to think about it.

20                   MR. LIEDERMAN:    Off the record.

21                   (Recess taken from 10:26 a.m. to 10:45 a.m.

22                   MR. LIEDERMAN:     Go back on the record.

23                   Okay.   So after consultation with the

24   plaintiff's counsel, we've decided at this point to adjourn

25   Mrs. Spedale's deposition without date, subject to further
  Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 52 of 57


                                                                Page 40

   1    discussions about either the need to continue to complete

   2    the deposition or terminating -- closing out the

   3    deposition.

   4                   That's it.

   5                   (Deposition concluded at 10:45 a.m.)

   6

   7

   8

   9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

', 23

I 24

I~ 25
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 53 of 57


                                                              Page 41 ~

 1   STATE OF ARIZONA       )

 2   COUNTY OF MARICOPA     )

3             BE IT KNOWN that the foregoing deposition was

 4   taken by me pursuant to stipulation of counsel; that I was

5    then and there a Certified Reporter of the State of

 6   Arizona, and by virtue thereof authorized to administer an

 7   oath; that the witness before testifying was duly sworn by

 8   me to testify to the whole truth; that the questions

 9   propounded by counsel and the answers of the witness

10   thereto were taken down by me in shorthand and thereafter

11   transcribed into typewriting under my direction; that the

12   witness has requested a review pursuant to Rule 30(e)(2);

13   that the foregoing pages are a full, true, and accurate

14   transcript o:[ all proceedings, all done to the best of my

15   skill and ability.

16            I FURTHER CERTIFY that I am in no way related to

17   nor employed by any parties hereto nor am I in any way

18   interested in the outcome hereof.

19            DATED at Phoenix, Arizona, this 3rd day of August,

20   2018.

21

22

23

24
                                Talia Douglas, RPR
25                              Certified Reporter #50775
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 54 of 57



                                                              Page 42 ~
 1                     DEPOSITION SIGNATURE PAGE

 2   SPEDALE vs. CONSTELLATION PHARMACEUTICALS, INC.
     Assignment No. J2433646
 3

 4               DECLARATION UNDER PENALTY OF PERJURY

 5            I declare under penalty of perjury that I have

 6   read the entire transcript of my Deposition taken in the

 7   captioned matter or the same has been read to me, and the

 8   same is true and accurate, save and except for changes

 9   and/or corrections, if any, as indicated by me on the

10   DEPOSITION ERRATA SHEET hereof, with the understanding that

11   I offer these changes as if still under oath.

12

13            Signed on the              day of

14
                               20
15

16

17

18

19                        Iris Spedale

20

21

22

23

24

25
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 55 of 57



                                                              Page 43
 1                         DEPOSITION ERRATA SHEET
                           Assignment No. J2433646
 2

 3   Page No.        Line No.        Change to:

 4

 5   Reason for change:

 6   Page No.        Line No.        Change to:

 7

 8   Reason for change:

 9   Page No.        Line No.        Change to:

10

11   Reason for change:

12   Page No.        Line No.        Change to:

13

14   Reason for change:

15   Page No.        Line No.       Change to:

16

17   Reason for change:

18   Page No.        Line No.       Change to:

19

20   Reason for change:

21   Page No.        Line No.       Change to:

22

23   Reason for change:

24
     SIGNATURE:                              DATE:
25                Iris Spedale
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 56 of 57



                                                              Page 44
 1                       DEPOSITION ERRATTA SHEET
                          Assignment No. J2433646
2

 3   Page No.        Line No.       Change to:

 4

5    treason for change:

 6   Page No.        Line No.       Change to:

 7

 8   Reason for change:

 9   Page No.        Line No.       Change to:

10

11   Reason for change:

12   Page No.        Line No.       Change to:

13

14   Reason for change:

15   Page No.        Line No.       Change to:

16

17   Reason for change:

18   Page No.        Line No.       Change to:

19

20   Reason for change:

21   Page No.        Line No.       Change to:

22

23   Reason for change:

24
     SIGNATURE:                              DATE:
25                Iris Spedale
Case 2:17-cv-00109-JJT Document 58-7 Filed 11/19/18 Page 57 of 57
